Citation Nr: 1412114	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-46 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for kyphosis with degenerative osteoarthritic changes and scoliosis of the thoracic spine.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 2005 to May 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which initially assigned a 20 percent disability rating for the Veteran's service connected kyphosis with degenerative osteoarthritic changes and scoliosis of the thoracic spine, effective March 9, 2009.  In a subsequent January 2013 rating decision, the Philadelphia RO determined that there was clear and unmistakable error (CUE) in the June 2009 rating decision and assigned a 10 percent disability rating effective March 9, 2009. 

The Veteran was previously represented by the Pennsylvania Office of Deputy Adjutant General for Veterans Affairs and Military Order of the Purple Heart.  In August 2010 and March 2013, prior to certification of the appeal to the Board, such representation was revoked.  The Veteran is now unrepresented.  38 C.F.R. § 20.608(a) (2013). 

In May 2013 the Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO.  A transcript of his testimony is of record.

Review of the claims file, including the Virtual VA paperless claims processing system, reveals information and additional documents which are pertinent to the present appeal and which will be further discussed herein. 

The issue of entitlement to an annual clothing allowance was raised during the May 2013 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran has asserted that his disability has recently worsened.  Specifically, at the May 2013 hearing, the Veteran testified that he had experienced additional symptoms, to include numbness, radiating pain, and problems with his balance.  VA treatment records dated in May 2013 reflect that the Veteran reported intensification of his back pain.  Additionally, the May 2013 VA treatment records reflect that the Veteran was issued a cane and a back brace.  Given the changes in the Veteran's spine disability, the Board finds that a new examination of the spine is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995)

Remand is required to obtain any outstanding VA treatment records, a new VA spine examination, and for readjudication in light of additional evidence added to the record since the last January 2013 supplemental statement of the case (SSOC) was issued.  

Accordingly, the case is REMANDED for the following action:

All correspondence should be sent to the Veteran at his current mailing address in Pennsylvania.  See Veteran's statement dated in January 2014 showing a new Pennsylvania address.

1.  Obtain any outstanding VA medical records, to include any records since September 2013. 

2.  Schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected thoracic spine disability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  Specifically, the VA examiner's opinion should address the following:

a) Provide range-of-motion and repetitive motion findings of the thoracic spine.  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain on use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted. DeLuca v. Brown, 8 Vet. App. 202 (1995).  If feasible, any additional limitation should be portrayed in terms of the degree of additional range of motion loss. 

b) State whether the Veteran has had incapacitating episodes due to his back disability.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician. 

c) State whether the Veteran's service-connected thoracic spine disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete and incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, moderately severe (if the sciatic nerve is involved) and severe.  With those categories in mind, address whether or not there is any neurological abnormality associated with the thoracic spine disability, and if so provide information concerning the involved nerve and the severity of the disability.  Conduct all necessary sensory, reflex, and motor testing. 

d) State what impact, if any, the Veteran's thoracic spine disability has on his activities of daily living and occupation.  38 C.F.R. § 4.10 (2013). 

3.  The RO/AMC should ensure that the above development is complete and that the examination report is adequate.  After undertaking any other notification and/or development action deemed warranted, readjudicate the claim in light of any additional evidence added to the record since the last SSOC was issued, to include the VA treatment records and examination reports from the Wilkes-Barre VAMC dated from January 2013 to September 2013 and the Coatesville VAMC dated from August 2009 to November 2012 located in the Veteran's Virtual VA file.  If the benefits sought on appeal remain denied, the appellant should be provided an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES D. RIDGWAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



